Title: From James Madison to Thomas Jefferson, 22 June 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington June 22. 1810
I inclose an authentication of the blood of our Merinos, as translated from the Original by Mr. Graham: also a state of the charges incident to their passages &c. The half falling to your share, of course, may be left for any convenient occasion of being replaced. You need not trouble yourself to remit it hither.
On the first publication of the dispatches by the J. Adams, so strong a feeling was produced by Armstrong’s picture of the French robbery, that the attitude in which England was placed by the correspondence between P. & Wellesley was overlooked. The public attention is beginning to fix itself on the proof it affords that the original sin agst. Neutrals lies with G. B. & that whilst she acknowledges it, she persists in it.
I am preparing for a departure from this place immediately after the 4th. July. Having been deprived of the Spring visit to My Farm, I wish to commence the sooner the fall recess. Be assured of my highest & most Affee. esteem
James Madison
Have you recd. a Copy of Coopers (the Pena. Judge) masterly opinion on the question whether the sentence of a foreign Admiralty court in a prize Cause, be conclusive evidence in a Suit here between the Underwriter & Insured. It is a most thorough, investigation, and irrefragable disproof, of the B. Doctrine on the subject, as adopted by a decision of the Supreme Court of the U. S.? If you are without a Copy I will provide & forward one.
 